Title: To James Madison from William Jarvis, 9 February 1803
From: Jarvis, William
To: Madison, James


					
						Sir.
						Lisbon 9th. Feby. 1803.
					
					I had the pleasure to address you under date of the 31st. January ⅌ the Brig Drake, Captain Joseph Seaward, inclosing the following Papers.
					No. 1.  Circular from Mr. O’Brien of the 15th. Octr. with a	letter of the 20th. Decr. & an extract of the 29th. from Mr. Gavino.
					2.  Circular from Mr. Eaton of the 9th: Novr: and extract from Mr. Willis of the 29th: Decr:.
					3.  Congratulatory letter from His Royal Highness on the birth of a Son, a Translation from the Chancellery Copy. His Excellency Don John’s letter & Translation of the 23d. Decr. accompanying it & my answer of 	the 10th. January.
					4.  My letter relative to the prohibition of flour of the 	3d. Jany. & His Excellency’s answer of the 16th. & Translation.
					5.  Order of 4th: Decr: for the Vessels from the U. S. arriving at Porto & Figueira to come round here to 	perform their Quarantine.
					6.  My letter of the 8th. January on the Subject.
					No. 7.  Order of the 10th. Inst. to the outports; but not much more favorable than that of the 4th.
					8.  His Excellency’s answer of the 10th. to mine of 8th.
					9.  My reply of the 17th.
					10.  His Excellency’s answer of the 21st.
					11.  My reply of the 22d.
					12.  My note of 26th. Jany. for the Aurora & Four Sisters 	papers.
					13.  His Excellency’s answer of the 26th.
					14.  My note of the 29th. in reply and relative to the 	Quarantine,
	and 2 Dispatches from Mr. Willis.
					I was honored with your letter of the 17th. Decr: inclosing the President’s Speech.  Not to dwell on the easy, impressive, and elegant Style, I think nothing could have been better adapted than the matter to give general satisfaction.  The variety of interesting facts reflect the highest honor on his administration.  No object that can add to the safety, insure the prosperity & promote the happiness of his Fellow Citizens escapes his capacious and penetrating mind, and in the unparelleled success of his measures We are led to admire the profound Judgment with which they are plan’d.  I shall pay particular attention to the instructions in your letter.  Upon some occasions it would require the advice of persons of your superior abilities to make those who have to do with this Court err on the side of Patience, but latterly I have no complaint of this kind to make, my communications having been attended to with a promptness that has almost anticipated my Wishes.  As I know of no appropriations for the purpose, I conceived I was not authorized to make any advances on account of Government in pursuing the claims of individuals; & be assured Sir, I shall not hereafter.  By Ship New York for Petersburg I have just Time to forward a Copy of the Letter I received from His Excellency informing me of the admission of flour, a duplicate copy of which goes herewith, which I hope will prove agreeable to Government; and to my Fellow Citizens; if it does, I shall feel highly satisfied with the Widow’s Mite I threw in toward it.  Rightly to appreciate the benifits that are likely to flow from the admission we must revert to the relative prices of flour and Wheat.  The customary price of a barrel of flour in the markets at home I believe to be about  of five bushels of wheat; allowing for the variations in price occasioned by rains or droughts making flour more plenty or Scarce & the temporary demand for either.  In this place a barrel of flour is estimated at 12 alqueirs of half an arrobe or 16 lbs each.  5 bushels of Wheat ought to yield 12 1/2 alqueirs by measure, but owing to the breakage of grain seldom yields more than 12 Alqueirs of flour of 16 lbs is always as high or higher than an alqueir by measure of the best wheat 24 lbs.  But by the difference in weight alone between 5 bushels of Wheat and a barrel of flour 124 pounds Weight of the various loose Stuffs is saved to the pay for the barrel & the manufacturing, beside the additional Price that a barrel of flour sells for in this Port more than  bushels of Wheat & the advantage of shipping it from it’s being attended with less expence & much more safe.  Compared with these I conceive the duty a Trifle, but comparitively the duty is only half what it appears to be, as wheat has always paid a Duty in the Cornmarket of twenty reis ⅌ alqueir from which flour has been exempted, I presume owing to their not having contemplated a constant admission, so that in reality, it only pays an extra Duty of thirty Cents ⅌ barrel more than does five bushels of wheat to counterballance the benifit of manufacturing.  I have understood that His Excy. Don John de Almeida & Lewis Pinto now Viscount Balsamoan were in favor of the admission but that the Viscount de Anadei, Minister of Marine & the Conde de Rio Maier Administrator of Corn Market were opposed to it, & that Don Rodrigo remained neuter.  After Don John read my Communication to the Prince, and no doubt made very favorable comments on it, the Prince inclined to the admission, but the others opposed it, as being injurious to the health of the Inhabitants & hurtful to the national industry.  The prince then ordered an inspection to be made into bread made from American flour and that made from the flour of foreign Wheat the result of which was in favor of our flour.  To silence every objection concerning the national Industry, the Duty was proposed as an encouragement to the Miller, at the same time that it would be a Source of Revenue to the Prince.  This brought over Don Rodrigo de Sousa Coutinho who is Minister of Finance & the measure was carried.  The letter was sent me on Sunday evening the 6th: at 7 o’Clock but dated the and the order was posted on the exchange on the 8th. but dated the 7th:.
					To-day I received the inclosed letter of Yesterday’s date, informing me that orders were given to raise the Quarantine.  The Vessels under Quarantine were admitted to Prattic the 7th: on order of the 4th: with the precaution of discharging their Grain through a Spout; but this unnecessary expence will be avoided by this last order.
					Inclosed is also a Copy of His Excellency’s Note of the 29th. recd. the 1st: Instant; but I am apprehensive the extracts he has sent me will not be satisfactory.  My Note of the 3d. Inst. His Excellency’s answer of the 4th., from which I learnt His Excellency was at the Royal Palace of Samora on the opposite side of the Tagus, where he went the 2d: & where the Prince has been three or four Weeks.  My answer of the 7th: to His Excellency’s letter of the same date.  His Excellency’s Note of the 8th: & Copy of the Chancellery letter of the 26th. Octr. last.  I have the Honor to be, Sir, Your most obedient humble Servant,
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
